UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4753


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

BOBBIE JO BROWN,

                 Defendant - Appellant.



                              No. 13-4754


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MITCHELL EDWARD GARVIN,

                 Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:13-cr-00010-JPJ-PMS-13; 1:13-cr-00010-JPJ-PMS-26)


Submitted:   July 29, 2014                     Decided:     August 7, 2014


Before GREGORY     and   FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Casey Allen Sears, II, Johnson City, Tennessee; Douglas L.
Payne, LAW OFFICE OF DOUGLAS L. PAYNE, Greeneville, Tennessee,
for Appellants.    Timothy J. Heaphy, United States Attorney,
Jennifer   R.  Bockhorst,   Assistant United States  Attorney,
Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              A jury convicted Bobbie Jo Brown and Mitchell Edward

Garvin of multiple counts of passing false and fictitious checks

with    the    intent      to     defraud,      in    violation         of   18   U.S.C.

§ 514(a)(2) (2012), and conspiracy to pass false and fictitious

checks with the intent to defraud, in violation of 18 U.S.C.

§ 371   (2012).       On    appeal,      Brown     and   Garvin     challenge       their

convictions, arguing that the Government did not meet its burden

to prove beyond a reasonable doubt that they had the intent to

defraud.      We affirm.

              We review de novo the district court’s denial of a

motion for judgment of acquittal.                    United States v. Strayhorn,

743 F.3d 917, 921 (4th Cir.), cert. denied, 134 S. Ct. 2689

(2014).       In   assessing       the    sufficiency       of    the    evidence,       we

determine whether there is substantial evidence to support the

conviction     when      viewed    in    the    light    most     favorable       to   the

Government.        Id.      “Substantial         evidence    is    evidence       that    a

reasonable      finder     of     fact     could      accept      as     adequate      and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”            United States v. Jaensch, 665 F.3d 83, 93

(4th Cir. 2011) (internal quotation marks omitted).                          The test is

whether    “any    rational       trier    of     fact   could     have       found    the

essential elements beyond a reasonable doubt.”                     United States v.



                                           3
Madrigal-Valadez, 561 F.3d 370, 374 (4th Cir. 2009) (internal

quotation marks omitted).

             We    consider      “the    complete     picture”          created     by   the

evidence, United States v. Burgos, 94 F.3d 849, 863 (4th Cir.

1996)   (en       banc),     including     both      circumstantial          and     direct

evidence, and draw all reasonable inferences from such evidence

in the Government’s favor.               United States v. Harvey, 532 F.3d

326, 333 (4th Cir. 2008).               If the evidence supports different

interpretations,           the   jury    decides      which           interpretation      to

believe,     and    we    “may    not   overturn     a    substantially          supported

verdict merely because [we] find[] the verdict unpalatable or

determine[]        that      another,        reasonable          verdict         would    be

preferable.”         Burgos, 94 F.3d at 862.               Rather, “[a] defendant

bringing a sufficiency challenge must overcome a heavy burden,

and reversal for insufficiency must be confined to cases where

the prosecution’s failure is clear.”                      United States v. Engle,

676   F.3d    405,    419    (4th    Cir.)       (internal    quotation          marks   and

citations omitted), cert. denied, 133 S. Ct. 179 (2012).

             To    sustain       convictions      under     18    U.S.C.     §     371   and

§ 514(a)(2), the government must prove, among other elements,

that the defendant had the intent to defraud when cashing the

false   or    fictitious          instrument.         See        18     U.S.C.     § 514(a)

(“Whoever, with the intent to defraud . . . .”); Ingram v.

United States, 360 U.S. 672, 678 (1959) (“Conspiracy to commit a

                                             4
particular substantive offense cannot exist without at least the

degree of criminal intent necessary for the substantive offense

itself.” (internal quotation marks omitted)).                         Like other facts,

“[f]raudulent intent may be inferred from the totality of the

circumstances       and    need    not    be       proven      by    direct     evidence.”

United   States     v.    Ham,    998    F.2d      1247,      1254    (4th    Cir.    1993).

Moreover, under the doctrine of willful blindness, knowledge may

be inferred where a defendant deliberately avoids enlightenment.

United States v. Campbell, 977 F.2d 854, 857 (4th Cir. 1992).

           Here,      although      there         was   no     direct    evidence       that

Appellants    had    the    intent       to   defraud,        we     conclude    that    the

circumstances        surrounding          the       check-cashing            scheme     were

suspicious    enough       to     alert       even      the    most     unsophisticated

individual to the fraudulent nature of the scheme.                              Moreover,

the evidence suggests that Appellants took very few actions to

ascertain the validity of the checks even when the transpiring

events gave them reasons to suspect that the checks were not

legitimate.       Finally, Brown testified that she was generally

wary of requests to cash monetary instruments but cashed the

checks nevertheless, having only the bald assertion from someone

she barely knew that they were legitimate.                         Thus, the jury could

have   concluded     that    Appellants           “subjectively         believe[d]      that

there [was] a high probability that” the checks were not valid

and that they took “deliberate actions to avoid learning” that

                                              5
they were in fact invalid.          Global-Tech Appliances, Inc. V. SEB

S.A., 131 S. Ct. 2060, 2070 (2011).

            Accordingly, we conclude that the Government met its

burden to prove beyond a reasonable doubt that Appellants had

the   intent    to   defraud,    and   we    affirm   the   district      court’s

judgments.      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the   materials

before   this    court   and    argument    would   not   aid    the   decisional

process.

                                                                         AFFIRMED




                                       6